Citation Nr: 1612173	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  14-15 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Milwaukee Pension Center in Milwaukee, Wisconsin


THE ISSUES

1.  Whether the Veteran has the requisite wartime service and is permanently and totally disabled for entitlement to nonservice-connected pension.

2.  Entitlement to nonservice-connected pension with special monthly pension (SMP).

(The issues of entitlement to service connection for bilateral hearing loss, tinnitus, an acquired psychiatric disorder, and multiple sclerosis, as well as entitlement to special monthly compensation (SMC) based on the need for aid and attendance or on account of housebound status are the subject of a separate appellate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to July 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The case was previously before the Board in July 2015 when it was remanded for the Veteran to be scheduled for a videoconference hearing before a Veterans Law Judge at the Agency of Original Jurisdiction (AOJ).  Later in July 2015 the Veteran submitted a statement indicating that he desired that his hearing be cancelled due to his being unable to travel due to his health.  In September 2015 the Veteran responded to a hearing confirmation reporting that he did not wish to present oral argument, that the hearing should be canceled, and the appeal forwarded to the Board.  The Board finds that the request for a hearing has been withdrawn and that it may proceed with adjudication.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to nonservice-connected pension with SMP is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 





FINDINGS OF FACT

1.  The Veteran served on active duty for more than 90 days from July 1960 to July 1964, including a period of service aboard the U.S.S. Pickaway from December 1962 to February 1963.

2.  The U.S.S. Pickaway service in waters of the Republic of Vietnam in January 1963.

3.  Vietnam service was conceded in a September 2015 e-mail.

4.  During the entire period on appeal the Veteran was over the age of 65.

5.  The Veteran is permanently and totally disabled based upon residence in a nursing facility and disabled pursuant to the Social Security Administration.


CONCLUSION OF LAW

The criteria for basic eligibility for VA pension benefits are met.  38 U.S.C.A. §§ 101(33), 1521, 5303A (West 2014); 38 C.F.R. §§ 3.2(f), 3.3 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To the extent that the Board is adjudicating the issue on appeal, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

VA shall pay to each veteran of a period of war who meets the service requirements of 38 U.S.C.A. § 1521(j) and who is permanently and totally disabled from nonservice-connected disability not the result of the veteran's willful misconduct, pension benefits as prescribed by law.

A veteran meets the service requirements if he served in the active military, naval, or air service, (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  See 38 U.S.C.A. § 1521.  

The term "period of war" for pension purposes means the Mexican Border Period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of War by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  38 U.S.C.A. § 1501(4); 38 C.F.R. § 3.2.  Pursuant to 38 C.F.R. § 3.2(f), with regard to the Vietnam War, the period beginning on February 28, 1961 and ending on May 7, 1975, inclusive, is the established period of war in the case of a Veteran who actually served in the Republic of Vietnam during that period.  The period beginning August 5, 1964 and ending on May 7, 1975, inclusive, is the established period of war in all other cases.

The Veteran served on active duty for more than 90 days from July 1960 to July 1964, including a period of service aboard the U.S.S. Pickaway from December 1962 to February 1963.

In November 1972 the National Personnel Records Center (NPRC) found that the Veteran was entitled to Vietnam service credit based upon his service aboard the U.S.S. Pickaway in January 1963.  The NPRC stated that the ship was credited with service in Vietnamese waters in January 1963.  

In a September 2015 e-mail, exposure to Agent Orange was conceded based upon ship logs.  The e-mail indicated that January 1963 was added to the ships list for the U.S.S. Pickaway.  The e-mail identified the document from the NPRC.  "NPRC called this Vietnam service, so we can go along with that even though we do not know exactly what the ship's mission was."

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved the duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

As the Veteran had active service of more than 90 days and served aboard the U.S.S. Pickaway during a period where the ship was found to serve in Vietnamese waters in January 1963, the Veteran meets the requisite wartime service for entitlement to nonservice-connected pension.  38 U.S.C.A. § 1521(j); 38 C.F.R. §§ 3.3.

A Veteran will be considered permanently and totally disabled if he is a patient in a nursing home for long-term care, is disabled as determined by Social Security, is unemployable as a result of disability reasonably certain to continue throughout the life of the person, is suffering from any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person, or where the Veteran has any disease or disorder determined by VA to be of such a nature as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 C.F.R. § 3.3(a)(3). 

The Veteran may be eligible for pension benefits based upon his age.  Under 38 U.S.C.A. § 1513, pension benefits are to be paid to Veterans of a period of war who are at least 65 years old and meet the service requirements of 38 U.S.C.A. § 1521(j) and income and net worth requirements.  If the Veteran is entitled to pension benefits under both 38 U.S.C.A. § 1513 and 38 U.S.C.A. § 1521, pension shall be paid to the Veteran only under 38 U.S.C.A. § 1521.  See 38 U.S.C.A. § 1513(b).

In June 2010 the Veteran was evaluated for nursing home placement.  

The Veteran submitted a report of examination for housebound status or permanent need for regular aid and attendance dated in October 2010.  The Veteran was diagnosed with Multiple Sclerosis (MS), bipolar disorder, and depression.  The Veteran was able to feed himself but was not able to prepare his own meals.  He did not require assistance with bathing or tending to other hygiene needs.  He did not require nursing home care.  He required medication management.  The provider noted that the Veteran's muscle weakness due to his MS restricted his ability to attend to activities of daily living.  The Veteran ambulated with a cane but the duration was limited by MS.  The Veteran was able to leave the home or immediate premises for doctors' visits only.  

In a statement dated in May 2011, the Veteran's provider reported that the Veteran resided in a 24-hour nursing facility.  It was the provider's medical opinion that this was the best place for the Veteran to remain.  The provider stated that he did not think that it was practical for the Veteran to be released from the facility unless there was another place for him to go where he is not alone at home.  

In a statement dated in January 2014, the Residence Director of an assisted living residence reported that the Veteran was a resident and that his move in date was August 2010.  The decision was made by the Veteran and his doctor due to his medical condition.  The services provided were noted to be preparing meals, housekeeping, maintenance, laundry, and coordination of care with a home health provider.  He was ambulatory with a rolling walker secondary to his unsteady gait, and was on frequent monitors.  He required assistance with bathing, dressing, transfers, and transportation.  He recently had a percutaneous endoscopy gastrostomy (PEG) tube placed due to exacerbation of his MS.  He continued to receive extensive services from his home health agency twice a week.

The Veteran submitted a report of examination for housebound status or permanent need for regular aid and attendance dated in February 2015.  The Veteran was noted to be unable to feed himself and to have a feeding tube.  He could not prepare his own meals.  He needed assistance in bathing and tending to other hygiene needs because his balance was not good and could easily fall.  The Veteran was noted to require nursing home care as he could not take care of himself.  Medication needed to be crushed and given in his PEG tube by a nurse.  He was not able to stay on top of his financial affairs.  Fine movements were limited due to MS.  He used a walker.  He was able to leave the home or immediate premises as needed with assistance.  

In June 2015 the Veteran was afforded a VA medical examination.  The Veteran was noted to live in a group home that has resident activities.  He was not physically active.  The Veteran had impairments that affected his ability to protect himself from the daily environment.  He had a history of MS for more than 40 years.  He had progressive symptoms of dysphasia, bilateral upper and lower extremity weakness/neuropathy.  He ambulated with a rollator.  He had a PEG tube for intermittent feeding, if required, that was performed by caregiver.  Medications were crushed and given by PEG tube.  Oral intake required a thickener secondary to aspiration.  The group home provided assistance with activities of daily living, meals, medications, etc.  He also had double vision and could only ambulate with rollator approximately 150 feet.  The Veteran was unable to perform dressing, undressing, grooming, and toileting.  He could not walk without the assistance of another person and required a walker.  He was unrestricted in leaving the home.  The functional impairments were noted to be permanent.  

A heart examination revealed that the functional limitations associated with the condition do not allow for strenuous physical activities such as prolonged ambulation, standing, lifting, carrying, reaching, etc.

The Veteran's severe heart disease and MS were noted to necessitate group home care.  The Veteran was stated to be unable to perform cooking, laundry, housework, dressing, eating, traveling alone, ambulating alone, etc.  

Review of the claims file reveals a SHARE printout in regard to SSA Basic Info reports that the Veteran had a date of initial entitlement in June 1996, current entitlement in August 2007 and a disability onset date in December 1995.  

The Veteran filed a claim for nonservice-connected pension in July 2010.  For the entire period on appeal the Veteran was more than 65 years of age.  In addition, during the entire period on appeal the Veteran has been impaired by MS and psychiatric disabilities.  In June 2010 the Veteran was evaluated for nursing home placement, in May 2011 the Veteran was noted to need assistance and that it was proper for him to remain in 24-hour nursing care facility, and in June 2015 it was found that the Veteran required group home care.  In June 2015 the Veteran's worsening impairments were found to be permanent.  

As the Veteran was over the age of 65 during the entire period on appeal, entitlement to pension is warranted.  In addition, as the Veteran has been found to require nursing home/group home care and had an entitlement to SSA disability beginning June 1996.  As such, the Veteran is permanently and totally disabled from nonservice-connected disability not the result of the veteran's willful misconduct.


ORDER

The Veteran has the requisite wartime service and is permanently and totally disabled for entitlement to nonservice-connected pension; to this extent only, the appeal is granted.


REMAND

A veteran's income is an essential element in a claim for nonservice-connected pension benefits and that it must specifically be considered.  Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999).  In July 2010 the Veteran reported income and medical expenses; however, the medical expenses were identified as for both the Veteran and his spouse.  In January 2014 the Veteran's yearly nursing home cost was approximately $32, 102 and daily cost was $88.  In March 2015 the Veteran reported income of approximately $1163 and medical expenses of approximately $2780.  However, income information for the entire period on appeal has not been obtained.  Therefore, this issue must be remanded to the RO for further development.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to submit relevant earnings information pertinent to the claim.

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


